Name: Commission Regulation (EC) No 1252/2003 of 14 July 2003 laying down derogations from Regulation (EC) No 800/1999 as regards products in the form of goods not covered by Annex I to the Treaty exported to third countries other than the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 Important legal notice|32003R1252Commission Regulation (EC) No 1252/2003 of 14 July 2003 laying down derogations from Regulation (EC) No 800/1999 as regards products in the form of goods not covered by Annex I to the Treaty exported to third countries other than the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia Official Journal L 175 , 15/07/2003 P. 0029 - 0031Commission Regulation (EC) No 1252/2003of 14 July 2003laying down derogations from Regulation (EC) No 800/1999 as regards products in the form of goods not covered by Annex I to the Treaty exported to third countries other than the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 8(3) thereof,Whereas:(1) Article 16(1) of Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 740/2003(4), provides that Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(5), as last amended by Regulation (EC) No 444/2003(6), shall apply as regards exports of products in the form of goods not covered by Annex I to the Treaty.(2) Article 3 of Regulation (EC) No 800/1999, provides that entitlement to the export refund is acquired on importation into a specific third country when a differentiated refund applies for that third country. Articles 14, 15 and 16 of that Regulation lay down the conditions for the payment of the differentiated refund, in particular the documents to be supplied as proof of the goods' arrival at destination.(3) In the case of a differentiated refund, Article 18(1) and (2) of Regulation (EC) No 800/1999 provides that part of the refund, calculated using the lowest refund rate, is paid on application by the exporter once proof is furnished that the product has left the customs territory of the Community.(4) Council Regulation (EC) No 1039/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia and the exportation of certain agricultural products to Estonia(7), Council Regulation (EC) No 1086/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Slovenia and the exportation of certain processed agricultural products to Slovenia(8), Council Regulation (EC) No 1087/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia and the exportation of certain processed agricultural products to Latvia(9), Council Regulation (EC) No 1088/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Lithuania and the exportation of certain processed agricultural products to Lithuania(10), Council Regulation (EC) No 1089/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in the Slovak Republic and the exportation of certain processed agricultural products to the Slovak Republic(11) and Council Regulation (EC) No 1090/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in the Czech Republic and the exportation of certain processed agricultural products to the Czech Republic(12) provide on an autonomous basis for the abolition of refunds on processed agricultural products not listed in Annex I to the Treaty when exported to Estonia, Slovenia, Latvia, Lithuania, Slovakia and the Czech Republic respectively, from 1 July 2003.(5) Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary(13), provides on an autonomous basis for the abolition of refunds on the goods set out in its Article 1 when exported to Hungary, from 1 July 2003.(6) The Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia have undertaken to grant the preferential import arrangements to certain goods imported into their territories only if the goods concerned are accompanied by documents stating that they are not eligible for payment of export refunds.(7) In the light of these arrangements, as a transitory measure pending the accession to the European Union of the Czech Republic, Hungary, Estonia, Latvia, Lithuania, Slovakia and Slovenia, and in order to avoid the imposition of unnecessary costs on operators in their commercial trade with other third countries, it is appropriate to derogate from Regulation (EC) No 800/1999 in so far as it requires proof of import in the case of differentiated refunds. It is also appropriate, where no export refunds have been fixed for the particular countries of destination in question, not to take account of that fact when the lowest rate of refund is determined.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 16 of Regulation (EC) No 800/1999, read in conjunction with Article 16(1) of Regulation (EC) No 1520/2000, where the differentiation of the refund is the result solely of a refund not having been fixed for the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia or Slovenia, in respect of exports to other third countries, proof that the customs import formalities have been completed shall not be a condition for payment of the refund in respect of the goods referred to in the Annex to this Regulation.Article 2The fact that no export refund has been fixed in respect of the export to the Czech Republic, Hungary, Estonia, Latvia, Lithuania, Slovakia or Slovenia, of the goods referred to in the Annex to this Regulation shall not, in respect of exports to other third countries, be taken into account in determining the lowest rate of refund within the meaning of Article 18(2) of Regulation (EC) No 800/1999.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It is applicable from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 106, 29.4.2003, p. 12.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 67, 12.3.2003, p. 3.(7) OJ L 151, 19.6.2003, p. 1.(8) OJ L 163, 1.7.2003, p. 1.(9) OJ L 163, 1.7.2003, p. 19.(10) OJ L 163, 1.7.2003, p. 38.(11) OJ L 163, 1.7.2003, p. 56.(12) OJ L 163, 1.7.2003, p. 73.(13) OJ L 146, 13.6.2003, p. 10.ANNEXAll goods listed in Annex B to Regulation (EC) No 1520/2000, which are covered by the arrangements for the Czech Republic, Estonia, Latvia, Lithuania, Slovakia or Slovenia.All goods listed in Annex I to Regulation (EC) No 999/2003 together with all goods under HS headings: 0403, 1704, 1902, 1905 and 2208 (with the exception of HS subheading 2208 20) and all goods under CN codes 0710 40 00, 0711 90 30, 2001 90 30, 2004 90 10 and 2005 80 00, which are covered by the arrangements for Hungary.